Citation Nr: 1439643	
Decision Date: 09/05/14    Archive Date: 09/09/14

DOCKET NO.  08-27 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating higher than 20 percent prior to May 13, 2008; and higher than 40 percent beginning May 13, 2008, for diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran served on active duty from January 1960 to October 1966; and from February 1967 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs Regional Office (RO) in Detroit, Michigan; which granted service connection for diabetes mellitus type II with a rating of 20 percent effective August 12, 2004.

In a rating decision dated in January 2013 the RO increased the rating to 40 percent effective May 13, 2008. 

In June 2012 the Board remanded the matter for further development.  No further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran has been on a restricted diet and used insulin for control of his diabetes mellitus type II since the effective date of service connection.


CONCLUSION OF LAW

Since August 12, 2004, the criteria for an initial rating higher of 40 percent, but no higher, for diabetes mellitus are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.119, Diagnostic Code 7913 (2013). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case the appeal for a higher rating for diabetes mellitus type II stems from the initial grant of service connection.  As such, the notice that was provided to the Veteran before service connection was granted was legally sufficient and no further notice under the VCAA is necessary.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As for VA's duty to assist, all relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeal has been obtained.  The Veteran's service treatment records, together with VA and private medical records have been obtained.  In addition, the RO provided the Veteran examinations in May 2008 and March 2011.  The Board has reviewed the examination reports and finds that they are adequate because the examiners reviewed the claims file; discussed the Veteran's pertinent medical history and current complaints; and did a physical examination of the Veteran and reported all findings in detail.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required. 


II. Increased rating, diabetes mellitus type II

In a rating decision dated in June 2007 the RO granted service connection for diabetes mellitus and assigned a rating of 20 percent effective August 12, 2004.  The Veteran appealed the assigned rating.

In a rating decision dated in January 2013 the RO increased the rating to 40 percent effective May 13, 2008.  The Veteran continues to press for a higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (even if a rating is increased during the pendency of an appeal, a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).    

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and there must be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In addition, in a claim for increase, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  See Fenderson v. West, 12 Vet. App. 119, 126 (2001); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259 (1994).

Under Diagnostic Code 7913, the criteria for a 20 percent rating are diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  The criteria for a 40 percent rating are diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  The criteria for a 60 percent rating are diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  

When there is a proximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Facts and Analysis

Private medical records dating from 2004 confirm that the Veteran has been on a restricted diet and using insulin for control of his diabetes since the effective date of service connection; that is, August 12, 2004.  Additionally, while there is no proof in medical records, the Veteran reports that he "must restrict any type of strenuous activity because it will contribute to precipitating hypoglycemic reactions."  See May 2008 VA diabetes examination report.  Based on all of the evidence of record, the Board finds that the Veteran's disability picture has more nearly approximated the schedular criteria for a rating of 40 percent under Diagnostic Code 7913 throughout the appeal period.  38 C.F.R. §§ 4.3, 4.7.  The criteria for the highest rating of 60 percent, however, are not met because the Veteran has not had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year secondary to his diabetes, or required twice a month visits to a diabetic care provider, at any time during the appeal period.  Nor are the criteria for a 100 percent rating met.  See 4.119, Diagnostic Code 7913.  Because the criteria for a schedular rating in excess of 40 percent are not met, a staged rating is in turn not warranted.  See Fenderson, 12 Vet. App. 119, 126.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2012); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the assigned rating criteria reasonably describe the Veteran's diabetes, and provide for compensation for additional or more severe symptoms than is currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Additionally, the Veteran is already separately compensated for the additional disabilities caused by his service-connected diabetes mellitus type II.  Consequently, referral for extraschedular consideration is not warranted. 

The Board notes that the Veteran is also service-connected for numerous other disabilities (see Johnson v. McDonald, No. 2013-7104, U.S. Fed. Cir., Aug. 06, 2014)); however, referral for an extra-schedular rating per 38 C.F.R. § 3.321(b)(1) to ascertain the collective impact of the Veteran's service-connected disabilities on his earning capacity is not needed because none of the other service-connected disabilities render the rating schedule impractical.  In fact, the Veteran has not alleged, and the evidence does not indicate, that any of the other service-connected disabilities is not appropriately, and adequately, rated under the assigned schedular criteria.  In short, all of the Veteran's disabilities are contemplated by the assigned schedular criteria.  

Finally, the Veteran does not allege, and the evidence does not show, that his service-connected diabetes disability, alone, is of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Accordingly, the Board finds that a claim of TDIU has not been raised in connection with the Veteran's appeal for an increased rating for diabetes.


ORDER

Since August 12, 2004, an initial disability rating of 40 percent, but no higher, for diabetes mellitus type II is granted; subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


